internal_revenue_service number release date index number ------------------------ ----------------------------- ------------------------------- -------------------------------------------- ------------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-134940-08 date march legend taxpayer -------------------------------------------------------------------------------- --------------------------------------------------------------- system corporation a corporation b a product stations structures b c d e f ------------------------------ ------------------------------- ----------------------- ---- ---------------- --------------------------- ------------------------------------- --------------------------------------------------- ---- ---- ------- ------- plr-134940-08 dear ------------- this is in reply to a letter dated date requesting rulings on behalf of taxpayer specifically you have requested a ruling that taxpayer’s systems as described herein are real_estate_assets as defined in sec_856 of the internal_revenue_code for purposes of sec_856 of the code you have also requested a ruling that certain activities conducted by taxpayer with respect to the system will not cause amounts received by taxpayer under a lease of the system to be excluded from rents_from_real_property under sec_856 facts taxpayer is a domestic_corporation that was organized to facilitate the ownership and acquisition of certain assets pending an initial_public_offering taxpayer was formed under the sponsorship of corporation a which directly or indirectly owns taxpayer’s stock it is anticipated that taxpayer will issue more than a percent of its stock to unrelated third parties taxpayer represents that it intends to elect to be treated as a real_estate_investment_trust reit under part ii of subchapter_m of the code taxpayer will contribute cash to an entity op that is classified as a partnership for federal_income_tax purposes in exchange for a managing interest therein taxpayer will be the sole managing member of op op in turn will contribute cash to a subsidiary partnership property partnership in exchange for substantially_all of the interests therein property partnership will use the proceeds to acquire systems from unrelated third parties it is also anticipated that certain unrelated third parties owning systems may contribute those systems to op in exchange for interests in op op would contribute those systems to property partnership in exchange for additional interests in property partnership taxpayer will not operate the systems or deliver product to end users rather taxpayer through property partnership will lease the systems to an entity or entities that will operate the systems the lessee of the systems will be unrelated to taxpayer for purposes of sec_856 and will be licensed by state regulators to operate the systems a system is a system of physically connected and functionally interdependent assets designed for the distribution of product within a local area no component of the system may be operated for its intended purpose without each of the other component parts of the system a system is designed and constructed to remain permanently in place it is not feasible to move all or a substantial part of a system each component of a system will remain in place after it becomes affixed to the system subject_to replacement due to failure obsolescence or inadequacy a system is passive and does not include any machinery or equipment that produces product or any commodity plr-134940-08 a system begins at a specified interconnection point normally located on the outskirts of a municipality served by the system the interconnection point has a metered connection to interstate or intrastate transmission pipelines the interconnection point is comprised of structures pipes regulators and meters as well as monitoring and control devices enclosed in an area ranging from approximately one to two acres from the interconnection point product is transported through a system of pipelines of various types substantially_all of which are buried a system includes various interests in or rights to occupy land including fee ownership easements franchises and or licenses in some cases a system may span such a long distance that stations are necessary to add pressure that the system loses from friction in the pipelines over long distances stations may include fenced buildings structures affixed to the ground that house a compressor and portions of the pipeline the compressors are physically connected to and functionally interdependent with the remainder of the system a system also includes pressure reducing stations that contain regulators valves or monitoring devices that automatically adjust pressure to keep pipelines within a safe operating range and to ensure that the product is delivered in compliance with contract requirements a system also includes a meter affixed to the end-user’s building or residence to monitor the product consumption by the end-user in a small minority of cases a system may include structures that hold b product in some cases b product is delivered by truck and pumped into the structures the structures are typically double-wall construction with a reinforced concrete outer wall and steel inner wall the structures may be hundreds of feet high and hundreds of feet in diameter and are permanently affixed to the ground in a few cases in which a system includes structures the structures will store product that is already in the system by converting the product into b product compressors heating and cooling systems and other equipment that is affixed to and integrated into the pipeline system to allow b product to be converted back into product for transport through the pipeline any lessee operating a system will be unrelated to taxpayer for purposes of sec_856 and will be licensed by state regulators to operate the system the leases will be triple net_lease arrangements in which the lessee is responsible for maintenance and repair of the property and the payment of insurance taxes operating_expenses and utilities property partnership may fund capital expenditures necessary to maintain improve modernize and expand the systems with rent due under a lease adjusted appropriately no portion of the rent paid_by lessees will be based on lessee’s net_income or profit within the meaning of sec_856 the lessee will own all of the vehicles and equipment to maintain and operate the systems the lessee also will employ or contract with all of the service and repair plr-134940-08 personnel necessary for maintenance and operation of the systems taxpayer will not be responsible for and will not furnish any services to a lessee except for limited activities such as forwarding property_tax invoices to a lessee or making certain capital expenditures in its capacity as owner of the system taxpayer represents that it will employ only those persons necessary to engage in the limited passive activities typically undertaken by a reit such as accounting and other support staff necessary to support the functions of taxpayer’s officers it is estimated that following its initial_public_offering taxpayer will employ c to d persons on the other hand it is represented that the lessee’s activities will require it to employ between e and f individuals law and analysis issue sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under this regulation real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery a printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters or furnishings of a motel hotel or office building even though such items may be termed fixtures under local law revrul_69_94 1969-c b concerns whether properties of a railroad including land with improvements or other inherently permanent structures situated thereon which may be under along or adjacent to certain lines of the railroad and plr-134940-08 including the tracks roadbed buildings bridges and tunnels of the railroad are real_property for purposes of sec_856 the revenue_ruling holds that the railroad properties owned by the trust that are leased to another corporation are not assets accessory to the operation of a business within the meaning of sec_1_856-3 but are real_estate_assets within the meaning of sec_856 revrul_75_424 1975_2_cb_269 considers whether certain equipment used in connection with the transmission and reception of microwave signals is treated as real_property or assets accessory to a business for purposes of sec_856 the ruling concludes that the building the heating and air conditioning system the transmitting and receiving towers and the chain link fencing are real_estate_assets within the meaning of sec_856 the antennae waveguides transmitting receiving multiplex equipment and prewired modular racks are assets accessory to the operation of a trade_or_business and are not real_estate_assets within the meaning of sec_856 in this case the systems are designed so that the components including the structures that are a small part of the larger systems to which they are attached are physically and functionally interdependent it is not feasible to move all or any substantial part of the system each component of the system is intended to serve indefinitely and remain in place once affixed to other system parts similar to the tracks and other railroad components described in revrul_69_94 a system is a passive conduit that does not include any machinery or equipment capable of producing product or any commodity even in situations in which product is b the structures and other equipment are used only to enable the storage and ultimate distribution of product by the lessee and not for any active function such as the production or generation of product or any other commodity based upon the information submitted and representations made we conclude that the systems are inherently permanent structures that are not accessory to the operation of a business accordingly the systems are real_estate_assets within the meaning of sec_856 and c c issue sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent plr-134940-08 attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_1_856-4 defines the term rents_from_real_property generally as the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of the property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the reit itself including establishing rental terms choosing tenants entering into renewal of leases and dealing with taxes interest and insurance relating to the reit’s property the trustees may also make capital expenditures with respect to the reit’s property as defined in sec_263 sec_856 excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for managing or operating such property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income similarly subparagraph c excludes amounts that would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor plr-134940-08 courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the tenant's convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only taxpayer represents that it will not directly or indirectly be providing any services to a lessee under the lease the limited activities in which taxpayer is involved are not services rendered for the convenience of a lessee under sec_1_512_b_-1 trustees or directors of taxpayer also may perform fiduciary functions as provided in sec_1_856-4 accordingly based on the information submitted and representations made we conclude that taxpayer’s activities with respect to the systems will not cause amounts received under leases of the systems to be treated as other than rents_from_real_property under sec_856 no opinion is expressed or implied with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m furthermore no opinion is expressed or implied concerning the federal_income_tax treatment of taxpayer under any section of the code other than those upon which this ruling is based specifically no opinion is expressed concerning whether the assets comprising a system are functionally interdependent or whether structures are structural_components of a system under any section of the code other than sec_856 for example no opinion is expressed or implied on whether the systems constitute sec_1245 property or sec_1250 property or what asset classes the structures and other tangible depreciable assets of the systems excluding any building fall into under revproc_87_56 1987_2_cb_674 for purposes of sec_167 and sec_168 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely david b silber_________ david b silber chief branch office of associate chief_counsel financial institutions products
